DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, respectively, of U.S. Patent No. 10,195,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite all of the currently pending limitations, i.e. a catheter having an elongate shaft having a longitudinal drainage bore, an elongate tip portion, a drainage aperture, and an inflatable balloon.  The difference between the patented claim 1 and the current claim 1 lies in that the patented claim recites “the balloon element fully surrounds … the tip portion,” which is similar to the current limitation of “a wall of the balloon element extending over the tip portion.”  Therefore, the currently claim 1 is obvious in view of the patented claim 1.  The current claims 2-10 are obvious over the patented claims 2-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiita et al. (US 4,351,342) in view of Hutchison (US 3,954,110).
Re Claim 1, Wiita discloses a catheter (e.g. catheter 20 in Fig. 1) comprising: 
an elongate shaft (tube 22) having a longitudinal drainage bore (main lumen 36) for conveying fluid along the shaft;
an elongate tip portion (tip member 32) extending from an end of the shaft, the tip portion having a distal end (24) further from the shaft;
a drainage aperture (either one of ports 50) provided in the tip portion, said aperture being in fluid communication with said bore; and
an inflatable balloon element (28) attached to said tip portion (see Fig. 2), the balloon element being configured such that, when inflated, a wall of the balloon element extending over the tip portion is spaced from the distal end of the tip portion (Figs. 2 & 7, also see Col. 4 lines 22-25, “[d]istal end 24 of tube 22 is enveloped by a balloon 28”) and the balloon element extends around the circumference of the catheter save the drainage aperture (best shown in Fig. 7), a surface of the balloon element defining a depression (also in Fig. 7) providing a passageway in fluid communication with the drainage aperture.
Wiita does not teach that the drainage aperture is located at a bottom of the balloon element.  Hutchison discloses a urinary drainage catheter having an inflatable balloon element (13) that covers a distal tip of the catheter (see Figs. 3 & 4), and a drainage aperture (14) in the 
Re Claim 2, Wiita also discloses (see Figs. 5 & 7)
an inflation bore (inflation lumen 38) provided in the shaft; and
an inflation aperture (inflation aperture 42) provided in the tip portion, the inflation aperture being in fluid communication with the inflation bore and with an internal volume of the balloon element.
Re Claim 3, Wiita also discloses that the inflation aperture (42) is provided on an opposite side of the tip portion to the drainage aperture.  Note that Wiita shows two drainage apertures located diametrically opposed to each other in the catheter, and the inflation aperture is located only on one side, thus being on the opposite side of one drainage aperture (see Figs. 2, 3, & 7).
Re Claim 4, Wiita and Hutchison combine to teach the invention of claim 1 but they do not disclose that a dimension of the balloon element, when inflated, in a longitudinal direction is at least three times the dimension of the drainage aperture in the longitudinal direction.  However, merely changing the size of a balloon element and the size of a drainage aperture in a urinary catheter would only require routine skills and knowledge in the art.  As Wiita discloses the balloon element for providing a safety cushion between the catheter and the body tissues (Col. 2 lines 49-61), it may be desirable to make it a relatively large size such that it can provide a large spacing/cushion for the tip of the catheter while also providing a large cushion around 
Re Claim 6, Wiita and Hutchison combine to teach the invention of claim 1. Wiita does not teach that a length of the tip portion between the drainage aperture and the distal end is at least two times the length of the drainage aperture in the longitudinal direction.  Hutchison appears to suggest from its figures that a distance between the drainage aperture (14) and the distal tip (see Figs. 1-3) would be twice or more of the length of the drainage aperture in the longitudinal direction.  While drawings are not necessarily to scale, such a depiction at least guides one skilled in the art to experiment with the shown proportions in order to arrive at a preferred embodiment.  
Re Claim 7, Wiita and Hutchison combine to teach the invention of claim 1 but they do not expressly teach that the inflated balloon element extends to a point that is on an opposite side of the drainage aperture.  Wiita in a different embodiment shows that the drainage catheter may have just a single drainage aperture and that the balloon element would therefore wrap around the entire circumference of the catheter other than at the drainage aperture (see Fig. 21).  It would be obvious to one skilled in the art at the time of filing to modify Wiita with just a single drainage aperture since substituting one aperture for two apertures to obtain predictable results (e.g. draining urine) establishes a prima facie case of obviousness (MPEP 2143).
Re Claim 8, after the modification of Wiita with Hutchison, the combination would result in the depression of the inflated balloon element not extending beyond the distal end of the tip portion.
Re Claim 10, Wiita also discloses that the balloon element is configured such that when fully inflated the balloon element is spaced from the distal end of the tip portion (e.g. Fig. 7).
Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiita and Hutchison as applied to claim 1 above, and further in view of Lin et al. (US 5,250,029).
Re Claim 5, Wiita and Hutchison teach the invention of claim 1 but they do not expressly disclose that the tip portion is tapered.  Lin discloses a urinary catheter for draining urine out of a bladder, wherein the catheter has a tapered tip (Fig. 1).  It would have been obvious to one skilled in the art at the time of filing to modify Wiita with Lin such that it may be easier to insert the catheter through a urethra of a patient.
Re. Claim 9, Wiita and Hutchison teach the invention of claim 1 but they do not expressly disclose that the balloon element is spherical when inflated.  Lin shows a urinary catheter that has a spherical balloon element when inflated.  It would have been obvious to one skilled in the art at the time of filing to modify Wiita with Lin for a spherically-shaped balloon since spherical balloon are well known in the field and widely used to achieve predictable results (MPEP 2143.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408) 918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        13 March 2021